SECOND AMENDMENT AND MODIFICATION OF LEASE

THIS SECOND AMENDMENT AND MODIFICATION TO LEASE (“Second Amendment”), made this
1st day of August, 2012, by and among Riverport Group, LLC, a Florida limited
liability corporation, whose address is 1625 S.E. 17th Street, Fort Lauderdale,
FL 33316 (the “Landlord”), and CafePress Inc., a Delaware corporation,
(“Tenant”), with headquarters at 6901 Riverport Drive, Louisville, Kentucky
40258-2852 and corporate offices at 1850 Gateway Drive, Suite 300, San Mateo,
California 94404.

WHEREAS, Landlord and Tenant entered into that certain lease dated May 3, 2005
(the “Lease”) for that certain portion of interior space in a Building at 6901
Riverport Drive, Louisville, Kentucky 40258-2852 consisting of approximately
126,352 square feet of rentable area more completely described in Exhibit A to
the Lease, (“Premises”);

WHEREAS, Landlord and Tenant executed and delivered that certain Amendment and
Modification of Lease dated June 18, 2007 (“First Amendment”), which, among
other things, increased the Premises by 20,000 rentable square feet, as
described on Exhibit A to the First Amendment (the “First Expansion Space”); and

WHEREAS, the parties have agreed to further amend certain provisions of the
Lease as set forth below.

NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:

1. Recitals. The recitals set forth above are true, correct and incorporated
herein by reference and are made part of this Amendment.

2. Capitalized Terms. All initially capitalized terms used herein shall have the
meanings ascribed to them in the Lease, unless otherwise defined herein or
required by context to have a modified meaning.

3. Controlling Language. The provisions of this Amendment shall control over any
conflicting provisions in the Lease (including, without limitation, the First
Amendment and all Exhibits thereto).

4. Terms. Any terms utilized in this Amendment, which are defined in the Lease,
shall have the same meaning herein as set forth in the Lease.

5. Second Expansion Space. Effective on August 1, 2012 (the “Effective Date”),
Tenant leases from Landlord and Landlord leases to Tenant additional space in
the Building as further depicted on Exhibit A attached hereto, consisting of
184,813 square feet (the “Second Expansion Space”), on the terms and conditions
set forth in the Lease, except as modified hereby. The term of the Lease, as it
relates to the Second Expansion Space only, is for a period

 

-1-



--------------------------------------------------------------------------------

of two (2) years, ending on July 31, 2014 (“Second Expansion Space Term”),
subject to the Option to Extend set forth in Paragraph 8 below. From and after
the Effective Date, the “Premises” shall consist of the original leased Premises
of 126,352 square feet; the First Expansion Space of 20,000 square feet and the
Second Expansion Space of 184,813 square feet; for a total of 331,165 square
feet. Tenant may occupy the Second Expansion Space from and after the date
hereof through July 31, 2012, at no cost to Tenant.

6. Rent for Second Expansion Space. The rent for the Second Expansion Space
during the Second Expansion Space Term shall be as follows:

 

     SQ. FEET      MO. BASE RENT      PER S.F.      PROP. SHARE  

8/1/12-7/31/13

     184,813       $ 0.00       $ 0.00         55.81 % 

8/1/13-7/31/14

     184,813       $ 11,375.34       $ 0.74         55.81 % 

7. Additional Rent. Tenant’s Proportionate Share, as defined in Paragraph 5 of
the Lease, as it relates to the Second Expansion Space, is deemed to be 55.81%.
Tenant’s obligation to pay its Proportionate Share of Operating Expenses in
respect to the Second Expansion Space shall commence as of the Effective Date,
despite the fact that no Monthly Base Rent is due until August 1, 2013.

8. Option to Extend. Effective upon the expiration of the Second Expansion Space
Term, and in strict compliance with the provisions below, Tenant shall have the
option to extend the Lease as it pertains to the Second Expansion Space, for a
period of an additional ten (10) years (i.e. until July 31, 2024) (the “Extended
Term”), on the following terms and conditions:

(a) Tenant may not exercise its option to extend if at the time of the purported
exercise there is an uncured Event of Default under the Lease, as defined in
Paragraph 18 of the Lease.

(b) In order to avail itself of the aforedescribed option to extend, Tenant must
give written notice to Landlord of its intention to extend on or before the last
day of January, 2014.

(c) Tenant’s valid exercise of the Option to Extend with respect to the Second
Expansion Space, as described in Paragraph 8(b) above, shall also be deemed as
an extension of the term of the Lease as it relates to the remainder of the
Premises, to and including July 31, 2024. Tenant agrees to execute and deliver
any and all documents acknowledging the extension of the Lease for the entire
Premises upon exercise of the aforesaid option.

(d) Tenant may not exercise its Option to Extend the Lease as described in
Paragraph 41 of the Lease unless and until Tenant exercises the Option to Extend
set forth in this Paragraph 8.

 

-2-



--------------------------------------------------------------------------------

9. Rent Schedule During the Extended Term. Monthly Base Rent and Operating
Expenses during the Extended Term (i.e. August 1, 2014-July 31, 2024) shall be
as set forth on the Rent Schedule attached hereto as Exhibit B.

10. Remaining Option. Provided the Option to Extend described above in Paragraph
8 is validly exercised, the Option to Extend the Lease for an additional period
of five (5) years (i.e. through July 31, 2029), as described in Paragraph 41 of
the Lease, shall remain effective. The terms of such option and the method of
exercise shall be as set forth in Paragraph 41 of the Lease, except that the
notice of Tenant’s intent to extend the Lease must be given on or before
July 31, 2021.

11. Additional Land for Parking. Landlord will make available to Tenant an
additional four (4) acres of land on the existing southwestern corner of the
Property to allow Tenant, at Tenant’s expense, to expand the parking lot to meet
applicable building codes and regulations. The expanded parking area is
generally described as follows: Begin in the southwestern corner of the
Property, south of the existing Building fence on the western side of the
southwest entry road, then continuing to the east side of the entry road as
close to Riverport Drive as is permitted by applicable Building and Zoning
Codes. Tenant agrees to use AML as a general contractor for such project
provided the price quoted by AML is competitive.

12. Deed Restriction. Upon execution of this Second Amendment, Landlord agrees
to promptly record a deed restriction against the Property that will preclude
Landlord from any building on the north and east sides of the Building, within
sixty (60) feet of the existing Building, to allow for tenant to expand its
mezzanine. The aforesaid deed restriction shall terminate upon termination (for
any reason) of the Lease.

13. AS-IS. Tenant accepts the Second Expansion Space “AS-IS” “Where-Is” and
“With All Faults” and agrees that any and all improvements to the Second
Expansion Space shall be at the sole cost and expense of Tenant.

14. Security Deposit. No additional Security Deposit will be required upon the
execution of this Second Amendment.

15. Certification. The following certification shall be binding upon, and shall
inure to the benefit of the Landlord, the respective successors and assigns of
the Landlord and all parties claiming through or under such persons or any such
successor or assign:

(a) There are not, to Tenant’s knowledge, any uncured defaults on the part of
Landlord under the Lease as of the date hereof;

(b) The Lease is in full force and effect and (except for the First Amendment)
has not been amended, modified, extended or renewed, whether verbally or in
writing and no default on the part of Landlord or Tenant exists, and, as of the
date hereof, no circumstances or state of facts exist which for any reason would
give Tenant the right to rent credits (other than the credit described herein)
or other offsets or to terminate this Lease or pursue any other recourse or
remedy against Landlord provided under the Lease; and

 

-3-



--------------------------------------------------------------------------------

(c) As of the date hereof, Landlord has performed all of its obligations to
Tenant presently due from Landlord. There are no written or oral agreements
between Tenant and Landlord related to rent concessions, additional
improvements, or allowances for tenant improvements, other than as set forth in
the Lease, as modified by the First Amendment and the Second Amendment.

16. Acknowledgement. Tenant hereby confirms and acknowledges that, as of the
date hereof, the Lease is in full force and effect, Tenant is occupying the
Premises in accordance with the Lease, and to the best of Tenant’s knowledge,
Landlord has fully performed all obligations of Landlord under the Lease, as
amended. Tenant further confirms and acknowledges, to the best of Tenant’s
knowledge, that Landlord is not, and would not be but for the giving of notice
or the passage of time, or both, in default of any of Landlord’s obligations
under the Lease.

17. Remaining Terms of Lease. Except as specifically modified or amended by the
terms of this Second Amendment, the parties hereby agree that all of the terms
and provisions of the Lease and the First Amendment shall remain in full force
and effect.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment and
Modification of Lease to be duly executed as of the date affixed next to their
respective names.

 

      LANDLORD:       Riverport Group, LLC Date:  

8/1/12

    By:  

/s/ Theodore M. Moses

        Managing Member       TENANT:       CafePress Inc. Date:  

8/1/12

    By:  

/s/ Abdul Popal

 

-4-



--------------------------------------------------------------------------------

 

LOGO [g398693ex101_005.jpg]



--------------------------------------------------------------------------------

 

LOGO [g398693ex101_006.jpg]



--------------------------------------------------------------------------------

 

LOGO [g398693ex101_007.jpg]